220 S.W.3d 887 (2007)
STATE of Missouri, Respondent,
v.
Steven D. KIDERLEN, Appellant.
No. ED 87994.
Missouri Court of Appeals, Eastern District, Division Two.
May 1, 2007.
Craig A. Johnston, Columbia, MO, for appellant.
Shaun J. Mackelprang, Richard A. Starnes, Jefferson City, MO, for respondent.
Before GEORGE W. DRAPER III, P.J., GARY M. GAERTNER, SR., J., and ROBERT G. DOWD, JR., J.

ORDER
PER CURIAM.
Steven Kiderlen (hereinafter, "Appellant") appeals from the trial court's judgment after a jury convicted him of one count of damage to jail property, Section 221.353 RSMo (2000). Appellant was sentenced to two years' imprisonment to be served consecutively to any other prison term he was serving. Appellant raises one point on appeal, alleging there is insufficient evidence to sustain his conviction in that the State failed to prove Appellant knowingly damaged jail property.
We have reviewed the briefs of the parties, the legal file, and the transcript on appeal and find there was sufficient evidence to sustain Appellant's conviction. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The judgment is affirmed pursuant to Rule 30.25(b).